Citation Nr: 0724335	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  06-04 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder, 
including as secondary to radiation exposure.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for asthma, including 
as secondary to asbestos exposure.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for immune 
deficiencies, including as secondary to radiation exposure.

6.  Entitlement to service connection for a heart disorder, 
including as secondary to radiation exposure.

7.  Entitlement to service connection for tooth decay, 
including as secondary to radiation exposure.

8.  Entitlement to service connection for dry mouth, 
including as secondary to radiation exposure.

9.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from April 1960 to March 1964.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

In November 2006, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge (VLJ), at the RO.  
A transcript of that proceeding is of record.  

Unfortunately, further development of the evidence is 
required concerning the veteran's claims for service 
connection.  So, for the reasons discussed below, these 
claims are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, direct service connection can be 
established by showing that the disease or malady was 
incurred during or aggravated by service, a task that 
includes the difficult burden of tracing causation to a 
condition or event during service.  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Second, in the absence of competent medical evidence linking 
a disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 
3.309(d)(3).  In applying this statutory presumption, there 
is no requirement for documenting the level of radiation 
exposure.  The diseases referred to in the regulation are: 
leukemia (other than chronic lymphocytic leukemia), cancer of 
the thyroid, cancer of the breast, cancer of the pharynx, 
cancer of the esophagus, cancer of the stomach, cancer of the 
small intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
salivary gland, and cancer of the urinary tract.  Id.

Finally, other "radiogenic" diseases include those listed 
under 38 C.F.R. § 3.311(b)(2), found 5 years or more after 
service in an ionizing radiation exposed veteran may also be 
service connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation 
exposure while in service or if they are otherwise linked 
medically to ionizing radiation exposure while in service.  
"Radiogenic diseases" under this regulation include the 
following: all forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; thyroid cancer; breast cancer; lung 
cancer; bone cancer; liver cancer; skin cancer; esophageal 
cancer; stomach cancer; colon cancer; pancreatic cancer; 
kidney cancer; urinary bladder cancer; salivary gland cancer; 
multiple myeloma; posterior subcapsular cataracts; non-
malignant thyroid nodular disease; ovarian cancer; 
parathyroid adenoma; tumors of the brain and central nervous 
system; cancer of the rectum; lymphomas other than Hodgkin's 
disease; prostate cancer; and any other cancer.  See 
38 C.F.R. § 3.311(b).  Other claimed diseases may be 
considered radiogenic if the claimant has cited or submitted 
competent scientific or medical evidence which supports that 
finding.  See 38 C.F.R. § 3.311(b)(4).

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest five years or more after 
exposure, the claim will be referred to the Under Secretary 
for Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  When such a claim is forwarded for 
review, the Under Secretary for Benefits shall consider the 
claim with reference to 38 C.F.R. § 3.311(e) and may request 
an advisory medical opinion from the Under Secretary of 
Health.  See 38 C.F.R. §§ 3.311(b),(c)(1).  The medical 
adviser must determine whether sound scientific and medical 
evidence supports a conclusion that it is "at least as 
likely as not" that the disease resulted from in-service 
radiation exposure or whether, under § 3.311(c)(1)(ii), there 
is "no reasonable possibility" that the disease resulted 
from in-service radiation exposure.

The veteran claims entitlement to service connection for a 
thyroid disorder, immune deficiencies, a heart disorder, 
tooth decay, and dry mouth as a result of exposure to 
ionizing radiation.  A review of the record leads the Board 
to conclude that additional development is necessary before 
proceeding with appellate disposition, as the record does not 
contain sufficient development to render a decision as to 
these claims at this time.

In this case, the Board concedes that the veteran had 
ionizing radiation exposure.  A Radiation Exposure History 
report from the U.S. Department of Energy, states that the 
veteran was exposed to 1590 whole-body gamma MREM, from an 
external source in 1962.  In addition, the veteran's service 
personnel records confirm that the veteran served on the USS 
Taylor during Operation Dominic in 1962.  With regard to the 
veteran's claim for service connection for a thyroid 
disorder, despite the aforementioned evidence of radiation 
exposure, the RO did not develop the veteran's claim for a 
thyroid disorder in accordance with the regulatory framework 
of 38 C.F.R. § 3.311.  This provision requires that, when a 
veteran has radiation exposure and a radiogenic disease, the 
case be referred for an opinion to the Under Secretary for 
Benefits to determine whether it is at least as likely as not 
that the veteran's claimed non-malignant thyroid disorder 
resulted from exposure to radiation in service, or whether 
there is no reasonable possibility that the veteran's disease 
resulted from radiation exposure during service. 

Moreover, with regard to the veteran's other claimed 
disorders due to radiation exposure (immune deficiencies, a 
heart disorder, tooth decay, and dry mouth), a review of the 
claims folder indicates that the veteran has not been 
afforded a VA examination in order to determine the nature 
and etiology of these disorders.  VA adjudicators may 
consider only independent medical evidence to support 
their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence 
of record is insufficient, VA is always free to supplement 
the record by seeking an advisory opinion, or ordering a 
medical examination to support its ultimate conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Regarding the veteran's claimed asbestos exposure during 
service, the Board points out there is no statute 
specifically dealing with asbestos and service connection for 
asbestos-related diseases, nor has the Secretary of VA 
promulgated any specific regulations.  However, in 1988, VA 
issued a circular on asbestos-related diseases providing 
guidelines for considering asbestos compensation claims.  
See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
since have been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (Jan. 31, 1997).  Also, an opinion 
by VA's General Counsel (GC) discussed the proper way of 
developing asbestos claims.  See VAOPGCPREC 4-00 (Apr. 13, 
2000).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  An asbestos-related disease can 
develop from brief exposure to asbestos or as a bystander.  
The guidelines identify the nature of some asbestos-related 
diseases.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers also may produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  See M21-1, part VI, 
para. 7.21(a)(1).

The guidelines provide, in part, that the clinical diagnosis 
of asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease.  Rating specialists must 
develop any evidence of asbestos exposure before, during, and 
after service.  A determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).

A review of the record indicates that a VA medical opinion as 
to whether the veteran's has asthma related to his active 
military, including any possible asbestos exposure during 
service, has not been obtained.  In this regard, the Board 
notes that the veteran's service medical records do not show 
any treatment for a respiratory disorder in service, but that 
his personnel records confirm that he worked as an 
electrician aboard the USS Taylor.  The veteran submitted 
private and VA medical records confirming a diagnosis of 
asthma and noting his on-ship exposure, but that the veteran 
also had post-service occupational exposure to chemical 
solvents.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
(the Board is precluded from differentiating between 
symptomatology attributed to different disabilities in the 
absence of medical evidence which does so).  Accordingly, the 
Board finds that a VA medical opinion should be obtained in 
order to determine whether the veteran's asthma is causally 
or etiologically related to his service, including any 
asbestos exposure.  

Additionally, medical opinions are needed to determine 
whether the veteran's hypertension, sleep apnea, and kidney 
disorder are related to his service in the military.  VA 
medical records confirm that the veteran has been diagnosed 
with these disorders, but none of the veteran's medical 
providers have reviewed the veteran's claims file or obtained 
a full history of the veteran's occupational and recreational 
pursuits prior to and following his military service.  
Although the veteran's wife, a registered nurse, testified 
that that these disorders were related to his service, none 
of his treating medical providers have provided an opinion as 
to the etiology of the veteran's hypertension, sleep apnea, 
and kidney disorder. See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).  

Further, the Board notes that additional evidence - namely, 
an October 2006 buddy statement and additional service 
personnel records, as well as several other documents 
submitted by the veteran in support of his claims, were 
submitted subsequent to the statement of the case (SOC) 
in January 2006.  Although the veteran waived RO 
consideration of the additional evidence, as the case is 
being remanded for other matters, the additional evidence is 
available for the agency of original jurisdiction initial 
review.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran an explanation of the 
information and evidence needed to 
establish a disability rating and an 
effective date in the event of an award of 
benefits with regard to the issues on 
appeal.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Schedule the veteran for the appropriate 
VA examinations to determine the nature, 
severity, and etiology of any immune 
deficiency disorder, heart disorder, tooth 
decay, and chronic disability manifested by 
dry mouth, including whether it is at least 
as likely as not (i.e., 50 percent or 
greater probability) that any such disorder 
is related to his service in the military.  

To assist in making these important 
determinations, have the designated examiner 
review the claims file for the veteran's 
pertinent medical history, including a copy 
of this remand, the veteran's service 
medical and personnel records, DOE radiation 
exposure report, and pertinent post-service 
medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation and should 
include a copy of any radiology reports. The 
requested determination should also take 
into consideration the veteran's medical, 
occupational, and recreational history prior 
to, during, and since his military service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.  The examiner is asked 
to indicate whether or not he or she has 
reviewed the claims folder.  

3.  Then the RO should forward the veteran's 
claims file to the Under Secretary for 
Benefits for action consistent with 38 
C.F.R. § 3.311, particularly with regard to 
the veteran's claim of entitlement to 
service connection for a thyroid disorder.  
A review of the veteran's entire claims file 
should be undertaken, and a discussion of 
the facts and the medical principles 
involved would be of assistance.  In 
addition, a complete rationale for all 
opinions and conclusions expressed should be 
provided.

4.  Schedule the veteran for a VA 
respiratory examination to determine whether 
his asthma is at least as likely as not 
(i.e., 50 percent or greater probability) 
related to his service in the military, to 
include any asbestos exposure therein.  To 
assist in making this important 
determination, have the designated examiner 
review the claims file for the veteran's 
pertinent medical history, including a copy 
of this remand, the veteran's service 
medical records, and pertinent post-service 
medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation. The 
requested determination should also take 
into consideration the veteran's medical, 
occupational, and recreational history prior 
to, during, and since his military service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.  The examiner is asked 
to indicate whether or not he or she has 
reviewed the claims folder.  

5.  Schedule the veteran for the appropriate 
VA examinations to determine the nature, 
severity, and etiology of his hypertension, 
sleep apnea, and kidney disorder, including 
whether they are at least as likely as not 
(i.e., 50 percent or greater probability) 
related to his service in the military.  

To assist in making this important 
determination, have the designated examiner 
review the claims file for the veteran's 
pertinent medical history, including a copy 
of this remand, the veteran's service 
medical records, and pertinent post-service 
medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation and should 
include a copy of any radiology reports. The 
requested determination should also take 
into consideration the veteran's medical, 
occupational, and recreational history prior 
to, during, and since his military service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.  The examiner is asked 
to indicate whether or not he or she has 
reviewed the claims folder.  

6.  The RO should consider all additional 
evidence received since issuance of the 
most recent SOC and readjudicate the issues 
on appeal.  If any of the benefits sought 
remain denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



